DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9, 11, 13, 15, and 16 of U.S. Patent No. 11,132,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by, or obvious variants of, the patent claims.  The application claims differ from the patent claims by being broader in scope.  However, each limitation of the application claims is also recited in the patent claims.  For example, application claim 1 is anticipated by patent claim 1 because patent claim 1 recites each of the elements of application claim 1.  Although patent claim 1 is narrower (e.g., patent claim 1 recites a first and second supply voltage coupled to the clock input buffer), the additional limitations do not obviate the anticipation of each element of application claim 1 by patent claim 1.  Similar reasoning may be applied to the remaining application claims and their counterpart patent claims.  
Additionally, application claims 2-4 and 13-15 are obvious variants of patent claims 1 and 13 because the features of application claims 2-4 and 13-15 are implied by the patent claims.  The claimed “third voltage” corresponds to the patented internal voltage, and the claimed “first voltage” and “second voltage” correspond to the patented first and second supply voltages that are coupled to the clock buffer.  Since the supply voltages are coupled to the clock buffer, they are therefore external to the buffer (application claims 3 and 4).  Since the first and second supply voltages are the only external voltages recited in patent claim 1, and since patent claim 1 recites an internal voltage, it is reasonable to conclude that the internal voltage must therefore be generated based on either or both of the external supplies, thereby encompassing application claim 1.  Similar reasoning may be applied to application claims 13-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al., U.S. Patent Application Publication No. 2022/0130832, discloses a clock input buffer receiving complementary clock signals and driving second complementary clock signals based on a voltage [Fig. 4: clock buffer 450 and EN2 signal], and a divider circuit providing a divided clock signal based on the second complementary clock signals, a second voltage, and a third voltage [Fig. 4: clock division circuit 420; para. 0044: CML to CMOS converter shifts levels from CML to CMOS levels, i.e., a “second” and “third” voltage].
Mei et al., U.S. Patent No. 7,352,229, discloses a clock input buffer receiving a complementary clock and driving a second complementary clock based on a first voltage and second voltage [Fig. 1: input buffer and level shifter].






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov